DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE
This office action will be non-final due to the previous office action’s rejection under 102(a)(1) being now modified to a 103(a) rejection. Further, the previous 103(a) rejection making use of Benz has been modified as well to include MacKenzie et al (US 2016/0201544).
Drawings
The drawings are objected to because Figs. 8 and 8A should be numbered 8A and 8B to conform to current office practices and to the other drawings in the application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11-16, 21-26, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tusinean (US 2012/0192831).
Regarding claim 1, Tusinean discloses a piston for an opposed-piston engine (Abstract), comprising:  
a crown 50 with an end surface 54 comprising a bowl 56 configured to form a combustion chamber in cooperation with an adjacent end surface of an opposing piston (Fig. 7, shown); 
a substantially circumferential top land of the crown which meets the end surface at a substantially circular peripheral edge (Fig. 6 and 7, shown);
 a skirt comprising a sidewall extending away from the crown (Fig. 8, shown pistons having a crown and skirt portion); 
the end surface including a pair of injection regions 62 across which fuel is injected into the bowl (Fig. 6, shown);
 in which the injection regions are disposed in respective diametrically-opposed quadrants of the end surface, the diametrically-opposed quadrants being defined by the  bore axis and the envelope axis (Fig. 6 and 8, the wrist pin shown in a way that the injector openings inject across separate quadrants in relation to the wristpin defining an axis of them); and,  in which each injection region extends along a respective arc concentric with the substantially circular peripheral edge (Fig. 6 and 8, shown injection region into the piston).
Tusinean discloses a pivot point structure which appears to include a cylindrical shape and a bore connecting the connecting rod 116 to the piston (Fig. 8, shown), but fails to disclose its pivoting structure being a wristpin bore that opens through the sidewall, the wristpin bore having a wristpin bore axis; the wristpin bore configured to receive a wristpin that couples the piston to a connecting rod that swings in an envelope of motion defined by an envelope axis, the envelope axis being substantially orthogonal to the wristpin bore axis. 
However, the inclusion of wrist pins in engine pistons as the structure which allows for the piston to move about the connecting rod end is sufficiently old and well-known in the art for examiner to take official notice that it would have been obvious to one of ordinary skill in the art before the filing date of the invention to include a wrist pin as the connecting rod and piston attachment structure as its routine and simple construction would allow for easy and inexpensive assembly with known efficiency. As an example of their commonality in the art, see: Gudgeon Pin (“Gudgeon Pin,” https://en.wikipedia.org/w/index.php?title=Gudgeon_pin&oldid=685723251, Oct. 15th, 2015).
Regarding claims 2, 4, 5, 12, 13, 15, 16, 22, 23, 25, and 26 Tusinean discloses the piston of claim 1 as its overlapping limitations apply to claim 12, the wristpin bore comprising a first opening formed in a first pin boss in the sidewall and a second opening formed in a second pin boss in the sidewall, the openings being coaxially aligned along the wristpin bore axis (inherent and known structure of a typical wristpin as per Fig. 8 which shows a typical piston connecting rod and typical wrist pin connection), with 
Regarding claims 3, 14, and 24 Tusinean discloses the piston of claim 1, the end surface further comprising a pair of injection trenches, each injection trench being formed in a respective injection region and extending from the substantially circular peripheral edge to the bowl (Fig. 6 and 7, fan-shaped spray enters a combustion bowl trench 56).
Regarding claims 11, 21, and 32, Tusinean discloses the piston of claim 1, but fails to disclose the arcuate extent of each injection region subtends an angle of about 50-70 degrees with the vertex of the angle being at the center. Tusinean, for its part, discloses an injection region which fans out with arc that appears to be less than a 90° angle but greater than a 45° angle in Fig. 3 and 6.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the injection regions to be about 50°-70° since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In this case, the region disclosed in Tusinean already appears to be at or near the range disclosed and wherein the claim simply discloses the regions being about 70°, thus the claims and disclosure do not require an exact range. Further, the range and general conditions of Tusinean are disclosed to be within the “general conditions” of the claims and wherein discovering the optimal injection angles would result from nothing more than routine experimentation and skill in the art.

Claims 6-10, 17-20, and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tusinean over MacKenzie et al (US 2016/0201544). 
Regarding claims 6-10, 17-20, and 27-31, Tusinean discloses the piston of claims 1, 12, and 22 and the limitations of their depending claims as they correspond to the claims rejected above, including claims 11, 21, and 32, but fails to disclose the crown further comprising an interior annular cooling gallery defined at least partially by an inner surface of the substantially circumferential top land, and inlet passageways positioned in the interior annular cooling gallery substantially in alignment with the injection regions.
MacKenzie discloses a piston for an internal combustion engine (title and Fig. 1, shown), wherein the piston includes a top injection region in the crown 14 (Fig. 3A and 3B, shown area in crown 14) which extends across the piston (Fig. 2, shown). This piston includes inlet passageways 38 (Fig. 5, shown) which allow liquid coolant to be sprayed into a coolant gallery 32 (Fig. 4, shown spray jet 52 into the gallery 32). This coolant gallery 32 is shown beneath and surrounding the crown 14, and particularly the inlets and spray are aligned with the spray injection regions (Fig. 7, shown). This spraying structure allows for “effective thermal management” which can allow for suitable cooling (¶ [0004]) and allow for unimpeded coolant flow to reach under and across the crown surface for effective cooling (¶ [0007]).
Therefore, it would have been obvious to modify the device of Tusinean with piston cooling and wristpin constructions of MacKenzie, wherein the inclusion of thermal cooling spray jets which can enter ender the piston crown into a cooling gallery without being impeded allows for an improved engine thermal management system and a prevention of hotspot. 
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that Tusinean fails to disclose a pivot pin structure which appears to include a cylindrical shape and that the piston fails to suggest it would or could contain “old or 
Applicant argues that Tusinean fails to describe “injection regions” as they are not specifically called such in the disclosure of Tusinean. Applicant notes elements 62 are “fan-shaped portions” not specified as “injection regions.”
Applicant argues that the arcs shown in Tusinean involve “hindsight reasoning” and are not disclosed within Tusinean. Applicant argues that none of them are “along a respective arc concentric with the substantially circular peripheral edge.”
Applicant argues Tusinean fails to define “the diametrically-opposed quadrant being defined by the wristpin bore axis and the envelope axis.” 
Applicant argues there would be reasoning for one of ordinary skill in the art to not cool the pistons of Tusinean, and therefore it is not obvious to modify it with MacKenzie, which discloses cooling pistons and their crown ridges. Applicant argues that is because Tusinean does not describe how, or whether, its fan portions are cooled. Therefore, it is argued there is not motivation to cool the crown of Tusinean.
Response:
Examiner agrees that Tusinean fails to disclose a wrist-pin structure, however, that is why it was modified to include such structures. Arguing that other attachment structures exist, such as in Hofbauer (US 2012/0073538), is does not disprove the argument that a wrist-pin structure could and would be used in the context of the device. As is noted previously, wrist pins are common structures to internal combustion engines even opposed piston type ones. For example, a device similar to both Hofbauer ‘538 and Tusinean, shown in Hofbauer et al (US 2012/0204841) shows a remarkably similar opposed piston engine in Fig. 1 which makes use of wrist-pins 3088 as shown in Figs. 22-48 while showing a different structure in Figs. 5-17. 
It is noted that the “fan-shaped portions” indicated at 62 in Fig. 6 are regions in which fuel is injected from the injector 12 52 (shown in Fig. 6) which by definition are “injection regions” as they are “regions” in which fuel is “injected.” They are described in Tusinean in ¶ [0024] as “fuel sprays from two injectors 52…. Recessed portions 56 has channels 60 leading from the periphery of the piston into the fan-shaped portions 62.” Thus these are regions into which the injectors enter and inject fuel. 
Claim 22 recites, “each injection region extends along a respective arc concentric with the substantial circular peripheral edge.” Applicant’s disclosure shows this in Fig. 8. The disclosure makes no reference to the size of the arc except in Fig. 8’s showing that the arcs are shown rounded on their ends and have an entry portion which is flush with the periphery of the engine.  The arcuate sections of Tusinean shown in the previous response to arguments, which exist regardless of the drawings examiner shows, therefore fulfill the extremely broad claims and disclosure. No hindsight reasoning is being used as no modifications are needed, the arcs exist regardless of whether they are highlighted or not. Further, the opening to the depression extends along the periphery because it must extend at least a tiny bit along it in order to allow injection of fuel into the depressions.
The diametrically opposed quadrants exist regardless of a wrist-pin as this essentially saying “the piston can be divided into four parts.” The wrist pin is merely being used to define the axis of these parts being defined.  As per the modifications making use of Official Notice that the pistons would include a wrist pin, the wrist pin would, by necessity be disposed as shown in 
While applicant notes that Tusinean discloses in ¶ [0024], “In alternatives, ridge 64 is not included” it is noted that a preceding sentence states, “There is a ridge 64 between fan-shaped portions.” Therefore, the premise of the argument that the ridge is not included and therefore a modification to include cooling is not obvious fails as the ridge is included in at least one embodiment. This is to say nothing that cooling can be, and often is necessarily, included in pistons without any such ridge. Further, applicant’s arguments are premised on the idea that MacKenzie must be imported into Tusinean in its entirety. That is not the case. Mackenzie is simply being used to show a type of cooling modification that would be used and why it is effective in Tusinean. Further, while there sometimes negative effects of modifications, that does not matter if the positives outweigh them. In this case, MacKenzie teaches cooling a piston in an opposed piston engine because it allows for improved thermal management, this is an idea and modification that can easily be used in Tusinean. Further, 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747